Citation Nr: 0424856	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism and 
hypoparathyroidism, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1970.

This appeal arose from an October 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last examined by VA in November 2001 and 
August 2002.  These found no evidence of muscle weakness, 
with normal muscle tone.  However, the November 2001 
examination did not address whether the veteran experienced 
cold intolerance, did not provide a pulse reading, did not 
measure muscle strength and did not indicate whether there 
was any evidence of a tremor.  The August 2002 examination 
opined that his memory problems were related to his age.

In contrast, the veteran has also provided private treatment 
records which show cold intolerance, a tremor, a heart rate 
below 60, muscle weakness and fatigue.  His private physician 
also provided an opinion in December 2002, in which he stated 
that "[i]t is likely as not that [the veteran's] muscular 
weakness, dementia, sleepiness, medically controlled 
convulsions, cold intolerance, glaucoma, and cardiovascular 
impairment are associated with his hypothyroidism, and 
hypoparathyroidism."

The Baord finds that the VA examinations do not provide an 
adequate basis upon which to rate the veteran's disability, 
nor did the private opinion provided in December 2002 provide 
a rational basis for the conclusion reached and did not 
provide the clinical information upon which it was based.  
Therefore, it is found that another VA examination would be 
helpful in this case.

In order to ensure that the record is complete, it should be 
ascertained whether or not the veteran has sought additional 
treatment for his service-connected hypothyroidism and 
hypoparathyroidism at the Battle Creek VA Medical Center 
(VAMC).

Under these circumstances, this case is REMANDED for the 
following:

1.  All notice and assistance reqirements 
provided in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 must be complied with. 

2.  The AMC must contact the Battle Creek 
VAMC and request that they provide copies 
of all outpatient treatment records 
developed between January 2002 and the 
present.

3.  The veteran should be afforded a VA 
examination in order to determine the 
current degree of severity of his 
service-connected hypothyroidism and 
hypoparathyroidism.  Any specialist 
examinations deemed necessary must be 
conducted (endocrinology, cardiovascular, 
etc.).  The examination should 
specifically note whether the veteran has 
muscular weakness, mental disturbance, 
and weight gain (60 percent), or whether 
he suffers from cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance 
(dementia, slowing of thought, or 
depression), bradycardia (less than 60 
beats per minute), and sleepiness (100 
percent) related to his service-connected 
hypothyroidism and hypoparathyroidism.  A 
complete rationale for any opinions 
expressed must be provided.

4.  If the decision remains adverse to 
the appellant, he and his representative 
must be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appeallate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




